Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-14-2008

Robert Holbrook v. Jeffrey Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2080




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Robert Holbrook v. Jeffrey Beard" (2008). 2008 Decisions. Paper 368.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/368


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 08-2080
                                     ___________

                                ROBERT HOLBROOK,
                                              Appellant

                                           v.

             SCOTT WALTERS, UNIT MANAGER, SCI-HUNTINGDON;
      SUPERINTENDENT KENNETH KYLER; DPTY. SUPERINTENDENT
     A.S. WILLIAMSON; LT. K. HOLLIBAUGH; R.M. LAWLER; A. LOVETT;
          J. BEARD, SECRETARY PA DEPARTMENT OF CORRECTIONS
                    ____________________________________

                    On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                          D.C. Civil Action No. 03-cv-0033
                           (Honorable Thomas I. Vanaskie)
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 October 10, 2008
      Before: SCIRICA, Chief Judge, HARDIMAN and COWEN, Circuit Judges.

                                (Filed: October 14, 2008)
                                      ___________

                              OPINION OF THE COURT
                                   ___________

PER CURIAM.

      Robert Holbrook, a Pennsylvania state prisoner proceeding pro se, appeals from

the District Court’s entry of summary judgment in favor of the defendants. For the

following reasons, we will affirm.
                                              I.

       Holbrook alleges that, while imprisoned at SCI-Huntingdon, prison personnel

retaliated against him for filing certain grievances and for his religious affiliation by

placing him in administrative custody and ultimately transferring him to a different

prison. The District Court’s Memorandum of April 4, 2008, thoroughly sets forth the

background of this matter, and we summarize only those facts necessary to our decision.

       Holbrook was transferred to SCI-Huntingdon from another prison in April 2000

for reasons that the parties dispute. What is not disputed is that Holbrook arrived at SCI-

Huntingdon with a lengthy institutional file documenting his involvement in stabbings,

assaults and other misconduct, and his suspected affiliation with the Fruit of Islam,1 while

incarcerated in at least six different prisons. Defendant Walters, the Unit Manager of

Holbrook’s cell block, reviewed his file on intake and made a notation indicating security

concerns and suggesting that he be “monitored closely.” In January and April 2001,

respectively, Holbrook received misconducts for writing a Fruit of Islam slogan on his

cell wall and the discovery of a “shank” in his cell.

       After these incidents, Holbrook began filing the grievances for which he claims he

was retaliated against. In July 2001, Holbrook filed a grievance accusing a prison guard

of racial intimidation. In October 2001, Holbrook filed a grievance against a different


   1
    According to defendants, the Fruit of Islam is the paramilitary wing of the Nation of
Islam. Holbrook claims to be a member only of the Nation of Islam and not of the Fruit
of Islam, but that point is not relevant to our disposition.

                                               2
prison guard who had confiscated certain items from his cell. (The guard, following the

attacks of September 11, had confiscated a map of Afghanistani terrorist camps, a picture

of a “militant,” and other materials. The guard’s supervisor returned the items to

Holbrook that same day after determining that they did not pose a threat to security.)

Then, in December 2001, Holbrook and six other prisoners sent an informal complaint to

the DOC Office of Professional Responsibility accusing still another prison guard of

racially-motivated mistreatment.

       Holbrook alleges that defendants’ retaliatory conduct began after this incident, and

his allegations relate primarily to defendant Walters. According to Holbrook, Walters

learned of the informal complaint in January 2002, told Holbrook that he did not like

prisoners “going over his head,” and demanded that Holbrook withdraw the complaint or

that “he would see to it that plaintiff goes under for a long time.” In March 2002, Walters

asked another prisoner whether Holbrook had “put him up to” joining in the informal

complaint and told him that whoever was “behind” it would be “sitting in the hole for a

long time.” Holbrook later helped another prisoner file a formal grievance against the

same prison guard. Walters asked Holbrook whether he had done so and, when Holbrook

admitted that he had, Walters said that he was “fed up” with Holbrook’s grievances and

“was not going to tolerate them or plaintiff causing trouble on his block.”

       Nothing further occurred until June 10, 2002, when Holbrook requested that

Walters grant him an override of his custody level that would allow him to work in the



                                             3
prison’s electrical power plant. Walters thought the request odd because Holbrook

previously had refused to work. On June 20, Walters attended an operations meeting

where staff were briefed on “the recruitment of inmates in American prisons by radical

Islamic groups.” Walters then spoke with other prison staff regarding Holbrook’s

“sudden” interest in the power plant. A corrections officer advised him that Holbrook

was rumored to have risen to the rank of Major in the Fruit of Islam and that Holbrook

had been telling other prisoners that he was “in the American Taliban.”

       These circumstances, together with Holbrook’s history, prompted Walters to raise

concerns with security personnel by memorandum dated June 21, 2002. The

memorandum suggested that Holbrook be monitored more closely or placed in

administrative custody and stated that “this information is being provided to you for any

action you deem appropriate.” On June 26, a Major Weaverling (not a defendant) asked

Walters to arrange for Holbrook’s placement in administrative custody, which Walters did

that same day. On July 3, 2002, a Program Review Committee composed of defendants

Hollibaugh, Lawler and Williamson reviewed Holbrook’s custody status. After

reviewing Walter’s memorandum and receiving additional information, the committee

deemed Holbrook a threat to the security of the institution and approved his retention in

administrative custody pending a transfer to a long term segregation unit. Holbrook

administratively challenged this determination to no avail. Holbrook also filed a

grievance against Walters, alleging that Walters had falsified information in his file in



                                              4
retaliation for Holbrook’s past grievances and complaints. Major Weaverling

investigated the grievance and concluded that it lacked merit. Walters, acting on the

committee’s recommendation, thereafter filed two petitions for Holbrook’s transfer to

another prison. Those petitions were denied, but a different prison employee filed a third

petition on the basis of which Holbrook ultimately was transferred to SCI-Greene.

       In January 2003, Holbrook filed his complaint, alleging that defendants had placed

him in administrative custody in retaliation for his filing of grievances and complaints and

had denied him due process. The District Court dismissed Holbrook’s due process claim

but allowed his retaliation claim to proceed. The District Court also allowed Holbrook to

amend his complaint to assert that defendants had retaliated against him because of his

religious affiliation. Following discovery, defendants moved for summary judgment on

the retaliation claims, and the District Court granted their motion by order entered April

4, 2007.2 The District Court also denied Holbrook’s timely motion for reconsideration of

that ruling by order entered March 31, 2008. Holbrook appeals.3

   2
    In his January 2003 complaint, the only retaliatory action Holbrook alleged was his
placement in administrative custody at SCI-Huntingdon. In May 2003, he was transferred
to SCI-Greene. Thereafter, he argued in various briefs that the prison transfer was
retaliatory as well, but he never sought to amend his complaint to assert it as a discrete
claim. Nevertheless, the District Court addressed the prison transfer.
   3
    We have jurisdiction pursuant to 28 U.S.C. § 1291. In his brief, Holbrook challenges
only the District Court’s entry of summary judgment and its application of law on
reconsideration. Our review of those rulings is plenary. See In re Tower Air, Inc., 416
F.3d 229, 235 n.7 (3d Cir. 2005); Carter v. McGrady, 292 F.3d 152, 157 (3d Cir. 2002).
“Summary judgment is proper if there is no genuine issue of material fact and if, viewing
                                                                             (continued...)

                                             5
                                              II.

       “A prisoner alleging that prison officials have retaliated against him for exercising

his constitutional rights must prove that: (1) the conduct in which he engaged was

constitutionally protected; (2) he suffered ‘adverse action’ at the hands of prison officials;

and (3) his constitutionally protected conduct was a substantial or motivating factor in the

decision to discipline him.” Carter, 292 F.3d at 157-58. If the prisoner makes that

showing, “the burden shifts to the defendant to prove by a preponderance of the evidence

that it ‘would have made the same decision absent the protected conduct for reasons

reasonably related to penological interest.’” Id. at 158 (citation omitted). We have

explained that this element must be evaluated in light of the “great deference” generally

afforded to prison officials’ decisions regarding prison administration. See id.

       In this case, the District Court held that Holbrook had presented sufficient

evidence to show that his conduct was constitutionally protected and that the

administrative custody imposed on him was sufficiently adverse. It held, however, that

defendants prevailed as a matter of law on the issue of causation. Our careful review of

the record leads us to agree.




   3
    (...continued)
the facts in the light most favorable to the nonmoving party, the moving party is entitled
to judgment as a matter of law.” Carter, 292 F.3d at 157 n.2. A party opposing summary
judgment may not rely on mere allegations, but must instead come forward with specific
facts “‘showing that there is a genuine issue for trial.’” Lauren v. DeFlaminis, 480 F.3d
259, 266 (3d Cir. 2007) (citation omitted).

                                              6
       The District Court’s analysis proceeded in two steps. First, the District Court held

that Holbrook had presented no evidence that any of the defendants save Walters had any

retaliatory motive. Our review of the record confirms that Holbrook, despite his

conclusory allegation that all other defendants “cooperated” with Walters, presented no

evidence that any of them did anything other than perform their ordinary administrative

functions in reliance on Walters’s memorandum.

       Second, the District Court held that Holbrook had presented sufficient evidence to

raise an inference that Walters’s conduct was motivated by retaliation for filing

grievances and complaints (though not for his religious affiliation).4 It concluded,

however, that Walters had shown that he would have taken the same action, regardless of

Holbrook’s activities, for reasons related to penological interests. We agree with this

ruling as well.

       Walters submitted a declaration explaining in detail the reasons for drafting his

June 21 memorandum, including Holbrook’s extensive history of misconduct and new-

found interest in working at the power plant after he was reported to have told other

prisoners that he was “with the American Taliban.” Holbrook never came forward with

any evidence raising a genuine issue of material fact with regard to these circumstances.


   4
    Holbrook does not challenge this second conclusion on appeal, but we note our
agreement with the District Court. The undisputed facts of record show that defendants
were aware of Holbrook’s religious affiliation in April 2000 but took no steps to place
him in administrative custody until June 2002. Moreover, Walter’s alleged threats related
solely to Holbrook’s filing of grievances, not his religious affiliation.

                                             7
Moreover, Walters’s memorandum itself does not recommend Holbrook’s placement in

administrative custody per se, but instead lists such placement as one among other

security options. Under the circumstances, it is clear that Walters would have taken the

action he did regardless of Holbrook’s protected conduct and that his action was well

within the broad discretion afforded to prison personnel in matters of prison

administration. See Carter, 292 F.3d at 158-59 (affirming summary judgment in favor of

prison official who allegedly had threatened to place inmate in restricted custody for

conduct assumed to be protected where quantum of evidence showed that prisoner faced

discipline notwithstanding that protected activity).5

       Accordingly, we will affirm the judgment of the District Court. Holbrook’s

motion to supplement the District Court record is denied.6




   5
    Holbrook argues that Walter’s retaliatory intent can be inferred from the “conflicting
rationales” given in the three petitions for his transfer to another prison. Walters,
however, prepared only the first two petitions, and they are perfectly consistent (the
statements in the second petition regarding asserted terrorist materials that were not
included in the first petition were included in Walters’s June 21 memorandum, which was
attached to the first petition). The third petition, which notes as an additional ground for
transfer the need to separate Holbrook and Walters and which resulted in Holbrook’s
transfer to SCI-Greene, was prepared by another individual who has not been named as a
defendant.
   6
    Holbrook seeks to supplement the record with a memorandum showing that he
continues to suffer adverse consequences as a result of Walters’s June 21 memorandum
and asks that we order the memorandum expunged from his institutional file. That
request is beyond the scope of this appeal.

                                              8